                  Case 1:15-cr-00379-PKC Document 151 Filed 04/14/20 Page 1 of 1

                                                                 April 14, 2020

Via ECF
Hon. P. Kevin Castel
United States District Judge
United States Courthouse
500 Pearl Street
New York, New York 10007

                        Re:     United States v. Juan Antonio Hernandez Alvarado
                                15 Cr. 379

Dear Judge Castel:

        I have been provisionally assigned by the Court to represent Mr. Hernandez. I write to inform
the Court of the attempts both I and outgoing counsel from Milbank have made to communicate with
our client.

        Mr. Hernandez and I have been corresponding by email, to a limited extent, which is made
more difficult because I have to translate from Spanish to English and vice versa when I reply. I have
also had some contact with family and friends, though that communication is obviously not privileged.

         Ms. Apps and Mr. Prussien from Milbank have made multiple requests for phone and video
conferences with Mr. Hernandez, and we have corresponded with the government about facilitating a
call. After numerous requests, the video conference was denied by the MCC. Unfortunately, despite
multiple attempts to schedule a phone call and numerous messages left with the facility, we have not
received a response. This has been going on for weeks. Even if a call were scheduled, I would also have
to conference in my assistant to translate, or somehow secure the assistance of a court interpreter.

         Based on my emails with Mr. Hernandez, he appears to understand the situation. However,
translated emails do not allow for a formal discussion of what substitution and conflict mean. The
emails are also not privileged communications, so I don’t feel entirely comfortable having meaningful
conversations over Corrlinks.

        As such, Mr. Hernandez has not formally agreed to waive his appearance. Neither outgoing
counsel nor I believe that it is appropriate to waive Mr. Hernandez’s appearance without at least a
conversation with a qualified interpreter, especially in a matter of this importance.

       We will await further guidance from the Court either prior to or during our phone conference
tomorrow.

                                                                 Respectfully submitted,


                                                                 Peter E. Brill
